Citation Nr: 1044339	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
perforation of the right tympanic membrane claimed as due to VA 
treatment.

2. Entitlement to service connection for diabetes mellitus, Type 
II, claimed as due to herbicide exposure.

3. Entitlement to service connection for basal cell carcinoma of 
the left cheek, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1974 to February 1983.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Denver, Colorado RO.  In April 2009, the Veteran 
testified at a Travel Board hearing.  A transcript of the hearing 
is associated with the Veteran's claims file.  In July 2009, the 
case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

As was noted above, in April 2009, the Veteran testified at a 
hearing held before a Veterans Law Judge (VLJ) at the Denver, 
Colorado RO.  In October 2010, the Board advised the Veteran that 
the VLJ who had presided over the April 2009 hearing was no 
longer employed by the Board.  As such, he was afforded the 
opportunity to testify at another hearing before a VLJ who would 
render a determination in his case.

In correspondence received by the Board in November 2010, the 
Veteran indicated that he wished to appear at another hearing 
before the Board at his local RO.  This hearing has not yet been 
scheduled.  Under these circumstances, the case must be remanded 
to ensure that the appellant is scheduled for the next available 
hearing before a VLJ of the Board.  See 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran 
to be scheduled for a Travel Board hearing at 
his local RO.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

